Citation Nr: 0528534	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  97-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee and leg 
disability, including as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran had active service in the Navy from June 1972 to 
July 1972, and in the Army from October 1978 to January 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision by the RO in Columbia, 
South Carolina that, in pertinent part, denied service 
connection for a right knee and leg disability.  A personal 
hearing was held before a Veterans Law Judge in August 1998.  
In January 1999, the Board remanded the case to the RO for 
further evidentiary development.  In a November 2002 
decision, the Board denied service connection for a right 
knee and leg disability, a back disorder, and a dental 
disorder.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2004 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In a March 2004 Court order, the joint 
motion was granted, the Board's November 2002 decision was 
vacated, and the issues were remanded.  In February 2005, the 
Board denied the back and dental claims, which are no longer 
before the Board, and remanded the right knee and leg 
condition to the RO for additional evidentiary development.  
The case was subsequently returned to the Board.

There is another issue which is not before the Board.  In 
February 2000, the RO issued a decision granting service 
connection for varicose veins of the left leg and traumatic 
arthritis of the left knee, and assigned separate 10 percent 
disability ratings for these conditions.  In April 2000, the 
veteran filed a notice of disagreement regarding the initial 
rating assigned for traumatic arthritis of the left knee.  In 
April 2001, the RO issued a statement of the case addressing 
this issue.  A timely substantive appeal was not thereafter 
received, and thus the issue of a higher rating for a left 
knee disability is not before the Board at this time. 38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002).

The Veterans Law Judge who conducted the veteran's hearing is 
no longer employed at the Board.  The veteran declined an 
opportunity to have another hearing, and thus the Board will 
proceed with the adjudication of his appeal.


FINDINGS OF FACT

The veteran did not develop a chronic right knee or right leg 
disability in service or for many years thereafter, and this 
condition was not caused or permanently worsened by his 
service-connected traumatic arthritis of the left knee or 
varicose veins of the left lower extremity.


CONCLUSION OF LAW

A right knee and leg disability was not incurred or 
aggravated by active service, and is not proximately due to 
or the result of service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in March 1999, March 2002, 
March 2003, and April 2005, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection for a right 
knee and leg disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
1997 Statement of the Case (SOC), and Supplemental Statements 
of the Case (SSOCs) dated in February 2000, September 2000, 
February 2001, May 2002, and July 2005.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the May 2002 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, service 
medical and personnel records; VA outpatient and 
hospitalization records; and information from the National 
Personnel Records Center.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims service connection for a right knee and 
leg disability which he asserts was either incurred during 
military service or as a result of service-connected left leg 
disabilities.  

The veteran's established service-connected disabilities 
include traumatic arthritis of the left knee, and varicose 
veins of the left lower extremity.

The available service medical records are negative for a 
diagnosis of a chronic right knee and leg disability.  
Multiple attempts to obtain additional service medical 
records have been unsuccessful.  A November 1978 treatment 
report noted the veteran's history of right knee pain for the 
past two weeks.  Physical examination revealed no edema, 
effusion or ligament laxity.  There was some tenderness over 
the medial collateral ligament.  The diagnostic assessment 
was leg strain, medial collateral ligament.  A November 1978 
X-ray study of the right knee showed no evidence of 
significant pathology.  Subsequent service medical records 
are negative for a right knee and leg disability. 

In August 1996, the veteran submitted a claim for service 
connection for a right knee and leg disability due to his 
left knee and leg disability.

At a February 1997 VA orthopedic examination, the veteran did 
not complain of a right knee or leg disability.  Both knees 
were examined and a right knee disability was not diagnosed.  
The examiner diagnosed history of left knee pain most likely 
with patella femoral syndrome.  A February 1997 X-ray study 
of both knees was normal.

VA outpatient records dated from 1997 to 2000 reflect 
treatment for a variety of conditions.  A February 1997 
treatment report noted complaints of bilateral knee pain. An 
October 1997 treatment report noted that the veteran had a 
history of bilateral patellar femoral syndrome.  Physical 
examination revealed a full range of motion, negative drawer 
sign, and no effusion, bilaterally.  The diagnostic 
assessment was no gross abnormality.  

At an August 1998 Board hearing, the veteran contended that 
he favored his left knee and had developed a right knee and 
leg disability as a result.  He said that some of his service 
medical records were missing, including the report of his 
separation medical examination.  He contended that his right 
knee and leg disability began during his last year in 
service.

In November 1999, a VA examination for joints was conducted.  
The report noted that the veteran's claims folder had been 
reviewed.  There was full range of motion of the right knee.  
There was tenderness to palpation and manipulation of the 
patellar surface in both knees, without crepitus or laxity.  
The examiner concluded that the right knee had full range of 
motion but was tender to palpation at the patellar surface.  
The VA examiner stated, "The patient states that he favors 
his left knee.  Gait, balance, and coordination, however, are 
within normal limits.  This provider is unable to medically 
associate development of pathology in the right knee 
secondary to the left and it is unclear if the right knee 
pathology exists."

Subsequent VA outpatient treatment records reflect treatment 
for a variety of conditions including complaints of bilateral 
knee pain.  VA medical records dated in April and May 2005 VA 
reflect that the veteran was diagnosed with a soft 
subcutaneous mass on the posterior lateral aspect of the 
right knee, which was felt to be a lipoma. 

At a June 2005 VA examination, the veteran complained of 
bilateral knee pain, and reported that a lump was recently 
removed from his right knee.  The diagnosis was normal right 
and left knee without any instability.  The examiner stated, 
"It is my opinion that [the] veteran's right knee is normal 
and there is no pathology in the right knee.  The right knee 
complaint is not likely caused or aggravated by his service-
connected left knee condition."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection requires medical evidence of a 
current disability; medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2005).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The veteran's service medical records do not show a chronic 
right knee or right leg disorder.  Although the veteran was 
treated for a right knee strain in November 1978, no follow 
up treatment for this condition was indicated, and it is 
considered to be acute and transitory.  He was last released 
from active duty in January 1989.

Following his discharge from the service, the first complaint 
of a right knee or right leg disorder is the veteran's claim 
received in August 1996.  A February 1997 X-ray examination 
of the right knee was normal.  A November 1999 VA examiner 
stated he was unable to medically associate development of 
pathology in the right knee secondary to the left and it was 
unclear if the right knee pathology existed.

At the most recent VA examination in June 2005, a current 
right knee and leg disability was not found.  Service 
connection may only be granted if there currently is a 
disability from a disease or injury in service.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).

The evidence shows the veteran did not have a chronic right 
knee or right leg disability in service or for many years 
thereafter, and any current right knee/leg condition is not 
related to service.  Direct service connection is not 
warranted.  Despite the veteran's contentions that a current 
right knee and leg disability is related to his service-
connected left lower extremity disabilities, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The competent medical evidence does not indicate 
that the veteran's service-connected left lower extremity 
disabilities caused or permanently worsened any current right 
knee and leg disability.  38 C.F.R. § 3.310; Allen, supra.

As the preponderance of the evidence is against the claim for 
service connection for right knee and leg disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee and leg disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


